internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc corp 2-plr-119241-99 date date parent holdings distributing2 distributing1 controlled fsub1 fsub2 fsub3 fsub4 business a business b business c country x country y country z date plr-119241-99 date date a b c d e f g dear this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated february march april april june and date the information submitted for consideration is summarized below parent is a domestic_corporation whose stock is publicly traded parent joins with its includible affiliates in filing a consolidated u s federal_income_tax return parent owns all of the outstanding_stock of holdings a domestic_corporation distributing2 was incorporated in country x on date to hold and administer the country x affiliates distributing2 is a corporation within the meaning of sec_7701 of the internal_revenue_code_of_1986 as amended the code and a controlled_foreign_corporation cfc as defined in sec_957 distributing2 has outstanding a equity shares all of which are owned by holdings distributing1 was incorporated in country x on date and is a corporation within the meaning of sec_7701 and a cfc as defined in sec_957 distributing1 has outstanding b shares of voting common_stock holdings and distributing2 own c percent and d percent greater than percent respectively of the outstanding shares of distributing1 stock distributing1 is engaged in business a and business b business b is operated by a branch of distributing1 located in country y on date plr-119241-99 holdings contributed e million euros and f million euros to distributing2 and distributing1 respectively immediately thereafter distributing2 contributed the e million euros that it received from holdings to distributing1 the total g million euros was contributed to distributing1 to satisfy country x regulatory capital requirements in order to effectuate the proposed transaction described below controlled will be incorporated under the laws of country z controlled will be a corporation within the meaning of sec_7701 and a cfc as defined in sec_957 the authorized capital of controlled will consist of one class of voting common_stock all of which will be owned by distributing1 immediately before the first distribution described below holdings owns all of the outstanding common_stock of fsub1 a country z corporation parent owns all of the outstanding voting preferred_stock of fsub1 which represents c percent less than percent of the total combined voting power of fsub1 stock the fsub1 stock owned by holdings and parent are the only classes of fsub1 stock outstanding fsub1 owns all of the outstanding_stock of fsub2 a country z corporation fsub2 owns all of the common_stock of fsub3 a country z corporation fsub1 owns all of the outstanding voting preferred_stock of fsub3 which represents c percent less than percent of the total combined voting power of fsub3 stock the fsub3 stock owned by fsub2 and fsub1 are the only classes of fsub3 stock outstanding each of fsub1 fsub2 and fsub3 is a corporation within the meaning of sec_7701 and a cfc as defined in sec_957 fsub3 owns all of the outstanding equity_interest of fsub4 a country z corporation pursuant to an election under sec_301_7701-3 fsub4 is disregarded as an entity separate from its owner for u s tax purposes fsub4 is engaged in business c the proposed transaction will allow for the expansion of business b operations while removing significant country x regulatory burdens on business b moreover under country y law business b is unable to provide certain enhanced services while operating as a division of distributing1 after the transfer of business b to controlled as described below country y law will not prevent controlled from expanding services for its customers in addition distributing1 including business b operated by distributing1 is currently subject_to substantial regulation in country x such regulations require compliance with country x rules and regulations that include a host of reporting requirements as a subsidiary of a country x entity controlled would continue to be subject_to the regulatory oversight of the country x regulatory authorities the plr-119241-99 proposed transaction described below will entirely eliminate any country x regulatory reporting requirements with respect to controlled and business b the following transactions are proposed for the reasons set forth above distributing1 will form controlled in country z by contributing the assets and liabilities associated with business b the branch operation located in country y to controlled in exchange for all of the stock of controlled hereinafter distributing1’s transfer of the business b assets to controlled is sometimes referred to as the asset transfer distributing1 will distribute the first distribution all of the controlled stock pro_rata to its shareholders holdings and distributing2 distributing2 will distribute the second distribution all of the controlled stock that distributing2 receives in the first distribution to its shareholder holdings holdings will contribute contribution1 all of the outstanding_stock of controlled to fsub1 solely in exchange for additional shares of fsub1 common_stock fsub1 will contribute contribution2 all of the outstanding_stock of controlled received in contribution1 to fsub2 solely in exchange for additional shares of fsub2 common_stock fsub2 will contribute contribution3 all of the outstanding_stock of controlled received in contribution2 to fsub3 solely in exchange for additional shares of fsub3 common_stock fsub3 will contribute contribution4 all of the equity_interest of fsub4 a disregarded_entity under sec_301_7701-3 to controlled solely in exchange for additional shares of controlled common_stock following contribution3 controlled will contribute the assets and liabilities associated with business b to fsub4 financial information has been received which indicates that distributing1 has gross_receipts and operating_expenses in each of business a and business b representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-119241-99 the following representations are made with respect to the asset transfer and first distribution a b c d e f g h i the indebtedness if any owed by controlled to distributing1 after the first distribution will not constitute stock_or_securities no part of the controlled stock to be distributed by distributing1 will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing1 the five years of financial information submitted on behalf of distributing1 is representative of the business’ present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled is representative of the business’ present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the first distribution distributing1 and controlled will each continue the active_conduct of its business independently and with its separate employees the first distribution is carried out for the corporate business_purpose of expanding the operations of business b and removing significant country x regulatory burdens on the operation of business b the first distribution is motivated in whole or substantial part by such corporate business_purpose except for the second distribution contribution1 contribution2 and contribution3 there is no plan or intention by the shareholders or security holders of distributing1 to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing1 or controlled after the transaction there is no plan or intention by distributing1 or controlled directly or through any subsidiary_corporation to purchase any stock of distributing1 or controlled after the transaction there will be no plan or intention to liquidate either distributing1 or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business plr-119241-99 j k l m n o p the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing1 will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities if any assumed in the transaction and the liabilities if any to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing1 will neither accumulate its receivables nor make extraordinary payments of its payables in anticipation of the first distribution except for liabilities that might arise under the stock transfer agreements between distributing1 and distributing2 and distributing1 and holdings no intercorporate debt will exist between distributing1 and controlled at the time of or subsequent to the first distribution payments made in connection with all continuing transactions if any between distributing1 and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the first distribution are investment companies as defined in sec_368 and iv the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing1 or controlled or stock possessing percent or more of the total value of all classes of stock of distributing1 or controlled q less than percent of the total combined voting power of all classes of distributing1 stock entitled to vote and less than percent of the total value of shares of all classes of distributing1 stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the first distribution determined after applying sec_355 the following representations are made with respect to the second distribution r the indebtedness if any owed by controlled to distributing2 after the second distribution will not constitute stock_or_securities plr-119241-99 s t u v w x y z no part of the controlled stock to be distributed by distributing2 will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing2 the five years of financial information submitted on behalf of distributing2 is representative of the business’ present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled is representative of the business’ present operation and there have been no substantial operational changes since the date of the last financial statements submitted immediately after the second distribution at least percent of the fair_market_value of the gross assets of distributing2 will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the second distribution distributing2 through its ownership of distributing1 and controlled will each continue the active_conduct of its business independently and with its separate employees the second distribution is carried out for the corporate business_purpose of expanding the operations of business b and removing significant country x regulatory burdens on the operation of business b the second distribution is motivated in whole or substantial part by such corporate business_purpose except for contribution1 contribution2 and contribution3 there is no plan or intention by the shareholders or security holders of distributing2 to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing2 or controlled after the transaction there will be no plan or intention by distributing2 or controlled directly or through any subsidiary_corporation to purchase any stock of distributing2 or controlled after the distribution aa there is no plan or intention to liquidate either distributing2 or controlled to merge any of the corporations with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business bb except for liabilities that might arise under the stock transfer agreement between distributing2 and holdings no intercorporate debt will exist plr-119241-99 between distributing2 and controlled at the time of or subsequent to the second distribution cc payments made in connection with all continuing transactions if any between distributing2 and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length dd the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly equity interests possessing percent or more of the total combined voting power of all classes of equity interests of distributing2 or controlled or equity interests possessing percent or more of the total value of all classes of equity interests of distributing2 or controlled ee less than percent of the total combined voting power of all classes of distributing2 stock entitled to vote and less than percent of the total value of shares of all classes of distributing2 stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the second distribution determined after applying sec_355 the following representations are made with respect to contribution1 contribution2 contribution3 and contribution4 ff gg holdings’ contribution of all of the outstanding_stock of controlled to fsub1 solely in exchange for additional shares of fsub1 common_stock will qualify as an exchange described in sec_351 fsub1’s contribution of all of the outstanding_stock of controlled to fsub2 solely in exchange for additional shares of fsub2 common_stock will qualify as an exchange described in sec_351 hh fsub2’s contribution of all of the outstanding_stock of controlled to fsub3 solely in exchange for additional shares of fsub3 common_stock will qualify as an exchange described in sec_351 ii fsub3’s contribution of all of the equity_interest of fsub4 a disregarded_entity under sec_301_7701-3 to controlled solely in exchange for additional shares of controlled common_stock will qualify as an exchange described in sec_351 jj with respect to contribution1 contribution2 and contribution3 holdings plr-119241-99 will comply with the requirements of sec_1_367_a_-3 and sec_1_367_b_-4 including executing a five-year gain_recognition_agreement in accordance with sec_1_367_a_-8 the following additional representations are made kk ll the notice requirement of sec_1_367_b_-1 will be met for each of steps through of the proposed transaction described above distributing1’s transfer of business b to controlled in exchange for all the outstanding controlled stock is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b mm holdings’ transfer of all of the outstanding_stock of controlled to fsub1 solely in exchange for additional shares of fsub1 common_stock is not an exchange described in sec_1_367_b_-4 -4 b i or - b nn fsub1’s transfer of all of the outstanding_stock of controlled to fsub2 solely in exchange for additional shares of fsub2 common_stock is not an exchange described in sec_1_367_b_-4 -4 b i or - b oo fsub2’s transfer of all of the outstanding_stock of controlled to fsub3 solely in exchange for additional shares of fsub3 common_stock is not an exchange described in sec_1_367_b_-4 -4 b i or - b pp fsub1 fsub2 and fsub3 are not passive foreign investment corporations within the meaning of sec_1297 qq distributing1 distributing2 and controlled are corporations within the meaning of sec_7701 and cfcs as defined in sec_957 rr ss tt controlled will be a cfc immediately before and after the first distribution and before and after the second distribution fsub1 fsub2 and fsub3 are each a corporation within the meaning of sec_7701 distributing1 will not have been a united_states_real_property_holding_corporation as defined under sec_897 at any time during the 5-year period ending on the date of the first distribution plr-119241-99 uu neither distributing1 nor controlled will be a united state real_property holding corporation immediately after the first distribution vv distributing1 distributing2 controlled fsub1 fsub2 fsub3 and fsub4 are not passive foreign investment corporations as defined in sec_1296 ww with respect to contribution1 contribution2 contribution3 and contribution parent will comply with the requirements of sec_1_367_a_-3 and sec_1_367_b_-4 including executing a 5-year gain_recognition_agreement in accordance with sec_1_367_a_-8 xx yy the notice requirements of sec_1_367_b_-1 will be met for each of the asset transfer the first distribution the second distribution contribution1 contribution2 contribution3 and contribution4 fsub3's transfer of the equity_interest of fsub4 to controlled in exchange for additional controlled stock in contribution4 is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b based solely on the information submitted and the representations set forth above and provided that distributing1 distributing2 controlled fsub1 fsub2 and fsub3 are each a corporation within the meaning of sec_7701 and the requirements of sec_1_367_b_-1 are met for the proposed transaction as described above we rule as follows the transfer by distributing1 to controlled of the assets associated with business b in exchange for all of the outstanding_stock of controlled plus the assumption by controlled of liabilities associated with the transferred assets will qualify as a reorganization under sec_368 of the code distributing1 and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing1 upon the transfer of the business b assets to controlled in exchange for controlled stock and controlled’s assumption of the liabilities associated with the transferred assets sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon receipt of the business b assets in exchange for controlled stock sec_1032 the basis of each asset of distributing1 received by controlled will be the same as the basis of that asset in the hands of distributing1 immediately before the asset transfer sec_362 plr-119241-99 the holding_period of each asset of distributing1 received by controlled will include the period during which that asset was held by distributing1 sec_1223 no gain_or_loss will be recognized by distributing1 upon the distribution of the controlled stock to distributing1’s shareholders sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing1 upon the receipt of controlled stock pursuant to the first distribution as described above sec_355 the aggregate basis of the distributing1 stock and the controlled stock in the hands of each distributing1 shareholder immediately after the first distribution will be the same as the aggregate basis of the distributing1 stock held by each shareholder immediately before the first distribution allocated between the distributing1 stock and controlled stock in proportion to the relative fair_market_value of each corporation in accordance with sec_1_358-2 sec_358 and b each distributing1 shareholder’s holding_period of the controlled stock received in the first distribution will include such shareholder’s holding_period of the distributing1 stock with respect to which the distribution will be made provided that such shareholder holds the distributing1 stock as a capital_asset on the date of the first distribution sec_1223 no gain_or_loss will be recognized by distributing2 upon the distribution of the controlled stock to holdings sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of holdings upon its receipt of controlled stock pursuant to the second distribution as described above sec_355 the aggregate basis of the distributing2 equity interests and the controlled stock in the hands of holdings immediately after the distribution will be equal to holdings’ basis of its distributing2 equity interests held immediately before the second distribution allocated between the distributing2 equity interests and controlled stock in proportion to the relative fair_market_value of each corporation in accordance with sec_1_358-2 sec_358 and sec_358 holdings’ holding_period of the controlled stock received in the second distribution will include such shareholder’s holding_period of the distributing2 equity interests with respect to which the distribution will be made provided that such shareholder holds the distributing2 equity interests as a capital_asset on the date of the second distribution sec_1223 plr-119241-99 distributing1’s transfer of business b to controlled in the asset transfer as described above is an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no gain_or_loss will be recognized under sec_367 on distributing1's transfer of business b to controlled in the asset transfer as described above sec_1_367_b_-4 distributing1's transfer of the controlled stock in the first distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if holdings’ postdistribution amount with respect to distributing1 or controlled is less than holdings’ predistribution amount with respect to distributing1 or controlled holdings’ basis in such stock immediately after the distribution must be reduced by the amount of the difference however holdings’ basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero holdings must instead include such amount in income as a deemed_dividend from such corporation similarly if distributing2's postdistribution amount with respect to distributing1 or controlled is less than distributing2's predistribution amount with respect to distributing1 or controlled distributing2's basis in such stock immediately after the distribution must be reduced by the amount of the difference however distributing2's basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero distributing2 must instead include such amount in income as a deemed_dividend from such corporation distributing2's transfer of the controlled stock in the second distribution is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if holdings’ postdistribution amount with respect to distributing2 or controlled is less than holdings’ predistribution amount with respect to distributing2 or controlled holdings’ basis in such stock immediately after the distribution must be reduced by the amount of the difference however holdings’ basis in such stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero holdings must instead include such amount in income as a deemed_dividend from such corporation upon the filing of a 5-year gain_recognition_agreement by parent pursuant to sec_1_367_a_-8 with respect to contribution1 contribution2 and contribution3 holdings will recognize no gain_or_loss under sec_367 related to contribution1 contribution2 contribution3 and contribution4 sec_1_367_a_-3 plr-119241-99 contribution1 contribution2 contribution3 and contribution4 are exchanges to which sec_1_367_b_-1 and sec_1_367_b_-4 apply no gain_or_loss will be recognized under sec_367 for the contribution1 contribution2 contribution3 and contribution4 exchanges sec_1_367_b_-4 contribution1 contribution2 and contribution3 will be treated as separate transactions for the purposes of satisfying the requirements of sec_351 revrul_77_449 1977_2_cb_110 and revrul_83_34 1983_1_cb_79 no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed about the effectiveness of fsub4’s election under sec_301_7701-3 to be treated as a disregarded_entity or about the characterization of controlled’s contribution of the assets and liabilities of business b to fsub4 no opinion is expressed on whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above- described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinion is expressed about the application of sec_987 foreign_branch earnings remittances on the proposed transaction no opinion is expressed as to whether contribution sec_1 and each qualify as exchanges to which sec_351 applies the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that this letter may not be used or cited as precedent plr-119241-99 a copy of this letter should be attached to the federal_income_tax of the taxpayers involved for the taxable_year in which the transactions covered by this ruling letter are consummated sincerely associate chief_counsel corporate by lewis k brickates assistant to chief branch
